Allowance

This communication is in response to communication filed on 8/26/2021.
Claims 1-24 are allowed.
Best U. S. Pub cited reference (s):
Hamel, US Pub No: 2002/000,7393 A1 teaches:  An improved proxy is disclosed for allowing click-through on an ad URL delivered on a web page within a Java.RTM. applet executing on a client machine. The proxy caches cookie information for the browser, to support java applications that do not allow for planting of cookies directly. When the user clicks on the ad URL, the proxy retrieves the relevant cookie and link information from a host side database, and uses the same to help the browser open the correct URL associated with the ad. Additional controls are provided for the proxy including the ability to filter ads in an appropriate fashion for the applet, to cache ads from third party servers, to monitor applet behavior, to cache/pass on client IP address information, and to perform administrative tasks for the applet within the browser to enhance and facilitate ad delivery between advertisers and their intended audiences. The proxy thus acts to extend the reach and access of a conventional applet beyond the resources of a download host associated with such applet. In another embodiment, the applet controls a hidden frame within the browser, which hidden frame, unlike the applet frame, is able to download and plant a cookie from an ad server within the browser. When the user clicks on the ad URL, the browser uses the cooked from the hidden frame and passes it on to the Ad Server along with the URL, so that the user experiences a seamless and smooth transfer as would occur from a conventional HTML tag within the page.
Carson et al, US Pub No: 2007/002,7743 teaches: The present invention is directed towards systems and methods for determining the performance of a plurality of versions of a given advertisement. The method of the present invention comprises retrieving a first version of an advertisement and associated click through data, and retrieving a second version of the advertisement and associated click through data. A clickability score is calculated for the first version of the advertisement using the click through data associated with the first version, and a clickability score is calculated for the second version of the advertisement using the click through data associated with the second version. A difference in clickability scores is determined between the first and second advertisement. The clickability score associated with the first version of the advertisement is modified based upon the difference in clickability scores.

Examiner's statement of reasons for Allowance
The following is an examiner’s statement of reasons for allowance: No prior art cited here or in any previous office action fully anticipates nor renders the claim (s) obvious either alone or in combination.
Independent claim 1  recites the limitations  of: An apparatus to determine advertisement click-through rates, the apparatus comprising: an application identifier to identify a first computing application associated with a first network communication protocol request received at a proxy server for Internet communications; a record searcher to search records in a data store storing requests received at the proxy server within a first threshold of the first network communication protocol request to detect a second network communication protocol request; a response detector to detect a response to the second network communication protocol request; wherein the application identifier is further to identify a parent advertiser based on content of the response to the second network communication protocol request; wherein the record searcher is further to search the data store to identify records within a second threshold of the second network communication protocol request to determine if the second network communication protocol request is directed to the parent advertiser; and a reporter to record a click-through event or a non-click-through event as a result of the searching, wherein at least one of the application identifier, the record searcher, the response detector, and the reporter are implemented by a logic circuit.
Therefore, the combination of claims 1-20 presented here are clearly novel, non-obvious and allowable.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Affaf Ahmed whose telephone number is 571-270-1835.  The examiner can normally be reached on [ Mon -Friday 8-6 pm  ].
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached at (571) 270-3948.    The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/AFAF OSMAN BILAL AHMED/               Primary Examiner, Art Unit 3682